DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B and sub-Species AA, which claims 1-15 encompass, in the reply filed on 1/11/2021 is acknowledged.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 and 14-15 of this application are patentably indistinct from claims 1, 2, 4, and 14-15 of Application No. 16/280,340. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct 
Regarding claim 1, co-pending application recites all of the limitations, word for word, with co-pending claim 1, except that co-pending application claim 1 recites “coherently stimulated” in “irradiation device that is adapted to generate at least two coherently stimulated energy beams.” Claim 1 of the current application states “irradiation device that is adapted to generate at least two coherent energy beams.” 
The term “stimulated” does not sufficiently change the scope of the co-pending application claim 1, therefore, both claims are patentably indistinct.
Regarding claim 2-3 and 14-15, co-pending application recites all of the limitations with co-pending claims 2, 4, and 14-15, respectively. They are also patentably indistinct from each other.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 1 and Fig. 2 are missing reference number 2 for the 3D object and reference number 9 for the build plane
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 recites the limitation "Apparatus" in “Apparatus for additively manufacturing”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it will be interpreted as “An apparatus.”
Claim 2-13 recites the limitation "Apparatus" in “Apparatus according to claim 1”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it will be interpreted as “The apparatus.”
Claim 14 recites the limitation "Irradiation device" in “Irradiation device for an apparatus”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it will be interpreted as “An irradiation device.”
Regarding the limitation “and/or” in claims 3, 7, 8, 10, and 12 it will be interpreted by the examiner to mean –or--.
Appropriate correction is required.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
The limitation “combined beam property” recited in claims 1-10, 12, and 14-15 is interpreted by the examiner to mean –any arbitrary parameter of the combined energy beam where the adjustment/control of parameter can occur to the combined beam or the individual beams prior to combining--.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Modulation unit in claim 1-2, 4-12, and 14-15. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par. 11 “modulation unit being built as or comprising at least one diffractive optical element”
Focusing unit in claim 11. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par. 38 “focusing unit, such as a so-called z-shifter, for example a beam expander.”
Determination unit in claim 13. The specifications do not cite any particular structure. For examination purposes, “Determination unit” will be interpreted as any structure capable of --determining a process parameter--.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, claim 13 further recites the limitations “a determination unit that is adapted to determine at least one process parameter.” The term “unit” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a responding structure or technique by which the unit determines. 
A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the . When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 8, 10, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “locally control” renders the claim indefinite because it is unclear how “locally” limits the control of the at least one combined beam property. It is unclear if locally refers to the behavior of the energy beam at the irradiation point or the method in which the beam property is controlled. The term “locally control” is not defined by the claim, the specification does not provide a standard for ascertaining the meaning of “locally control,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “locally control” is interpreted as –control--.
Regarding claims 3, 7, 8, 10, 12, 14, and 15 the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitations that follows “in particular” are not considered by the examiner and will be strikethrough in the claim mapping below.
Regarding claim 10 the phrase "preferably…" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitations that follows “preferably” are not considered by the examiner and will be strikethrough in the claim mapping below.
Claim limitation “determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
“Determination unit”. The structure of the determination unit is not described in the specification and so, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “determination unit” will be interpreted as any structure capable of determining. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhman et al. (US 9346122) in view of Karp et al. (US 20180141160). 
Regarding claim 1, Sukhman discloses an apparatus (laser processing system 10) characterized by an irradiation device (laser source 114, Fig. 2) that is adapted to generate at least two coherent energy beams (laser source 114 can generate multiple laser beams, Fig. 2), wherein the irradiation device comprises a modulation unit (where the beam modification optics 120, recomposition optics 118, and focusing optics 122 can be considered as the modulation unit, Fig. 2, where all those optics listed has a role in modulating the energy beam) that is adapted to combine (recomposition optics 118 combine the laser beams into a second composite beam, abstract) the at least two energy beams to a combined energy beam and to adjust at least one combined beam property of the combined energy beam (beam modification optics 120 can adjust the focal length and spot size of the second laser beams which will ultimately affect the focal length and spot size of the second composite laser C2, Col 9 lines 23-24).
Sukhman does not disclose said apparatus for additively manufacturing three-dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of a build material which can be consolidated by means of an energy beam.
Karp discloses a laser scanner for additively manufacturing three-dimensional objects (direct metal laser melting (DMLM) for fabrication of components, par. 1) by means of successive layerwise selective irradiation (DMLM process invlves building layers upon one another, par. 3) and consolidation of layers of a build material (powder bed 30) which can be consolidated by means of an energy beam (laser beam, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sukhman to incorporate the teachings of Karp 
Regarding claim 2, Sukhman in view of Karp discloses the apparatus according to claim 1. Furthermore, Sukhman discloses the apparatus characterized in that the modulation unit is adapted to adjust the at least one combined beam property via an adjustment of at least one parameter of the modulation unit (beam modification optics 120 can adjust the focal length and spot size of the second laser beams which will ultimately affect the focal length and spot size of the second composite laser C2, Col 9 lines 23-24).
Regarding claim 3, Sukhman in view of Karp discloses the apparatus according to claim 1. Furthermore, Sukhman discloses the apparatus characterized in that the at least one combined beam property relates to an intensity of the combined energy beam and/or an intensity distribution of the combined energy beam and/or a geometrical parameter (focal length and spot size of the second laser beams which will ultimately influence the focal length and spot size of the second composite laser C2, Col 9 lines 23-24), 
Strikethrough text was not considered in the examining of the claim, as discussed above in the section on 112(b).
Regarding claim 4, Sukhman in view of Karp discloses the apparatus according to claim 1. Furthermore, Sukhman discloses the apparatus characterized in that the modulation unit is adapted to adjust the at least one combined beam property by adjusting at least one beam 
Regarding claim 5, Sukhman in view of Karp discloses the apparatus according to claim 1. Furthermore, Sukhman discloses the apparatus characterized in that the modulation unit is adapted to control the at least one combined beam property independent of a scan velocity (where it is understood by the examiner that the beam modification optics 120 can adjust the focal length and spot size independent of the scanning galvanometer 252, which has an inherent speed to scanning).
Regarding claim 6, Sukhman in view of Karp discloses the apparatus according to claim 1. Furthermore, Sukhman discloses the apparatus characterized in that the modulation unit is adapted to control at least one combined beam property dependent on a determined sensor parameter (beam characteristics of composite beam C2 can be changed based on a sensor that can detect the material being exposed to laser radiation, Col 8 lines 64-68).
Regarding claim 7, Sukhman in view of Karp discloses the apparatus according to claim 1. Furthermore, Sukhman discloses the apparatus characterized in that the modulation unit is adapted to locally control the at least one combined beam property, 
Regarding claim 9, Sukhman in view of Karp discloses the apparatus according to claim 1. Furthermore, Sukhman discloses the apparatus characterized in that the modulation unit is adapted to control the at least one combined beam property via control of at least one phase of 
Regarding claim 10, Sukhman in view of Karp discloses the apparatus according to claim 1. Furthermore, Sukhman discloses the apparatus characterized in that the modulation unit is adapted to control the at least one combined beam property
Regarding claim 11, Sukhman in view of Karp discloses the apparatus according to claim 1. Furthermore, Sukhman discloses the apparatus characterized by a focusing unit (focusing optics 122, Fig. 2) that is adapted to focus the combined energy beam (focusing optics focuses the combined beam C2, Col 6 lines 20-24), wherein the modulation unit and the focusing unit are adapted to vary a size of an irradiation pattern at constant focal position (focal length or spot size can be independently adjusted, Col 9 lines 23-24, where it is understood by the examiner that the focal length is maintained, Fig. 5A, and the beam modification optics 120  are adjusted so that the composite beam C2 focuses on a common focal plane which will reduce the spot size, Fig. 5B).
Regarding claim 12, Sukhman in view of Karp discloses the apparatus according to claim 1. Furthermore, Sukhman discloses the apparatus characterized in that the modulation unit is 
Regarding claim 14, Sukhman discloses an irradiation device (laser source 114) for an apparatus (laser processing system 10), 
Sukhman does not disclose said apparatus for additively manufacturing three-dimenstional objects.
Karp discloses a laser scanner for additively manufacturing three-dimenstional objects (direct metal laser melting (DMLM) for fabrication of components, par. 1).

Regarding claim 15, it is noted that although the preamble of claim 15 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also obvious by the combined teachings of Sukhman in view of Karp. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be rendered obvious by the prior art device.
When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Karp and Ludi et al. (US 20170113300). 
Regarding claim 8, Sukhman in view of Karp discloses the apparatus according to claim 1, except the apparatus characterized in that the modulation unit is adapted to control the at least one combined beam property, 
Ludi discloses a laser cutting apparatus characterized in that the modulation unit is adapted to control the at least one combined beam property, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sukhman in view of Karp to incorporate the teachings of Ludi and have procedures that monitor the slag residue. Doing so would have the benefit of rapid direct measurement of defects in the parts that are produced immediately after or intermittently during processing (par. 10, Ludi).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Karp and Buller et al. (US 20170341183 A1). 
Regarding claim 13, Sukhman in view of Karp discloses the apparatus according to claim 1, except the apparatus characterized by a determination unit that is adapted to determine at least one process parameter dependent on the polarization of radiation determined in the manufacturing process.
Buller discloses a laser 3D printer wherein the apparatus is characterized by a determination unit (detectors, par. 201) that is adapted to determine at least one process parameter dependent on the polarization of radiation determined in the manufacturing process (detectors can be used to collect reflected and/or scattered light from the surface, where it can involve polarization analysis of the light signals, par. 201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sukhman in view of Karp to incorporate the teachings of Buller and include detectors for collecting scattered light. Doing so would allow the apparatus to measure the surface roughness and topography of the material bed and/or the 3D object (par. 201, Buller). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761